Citation Nr: 0821974	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  05-36 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for residuals of loop 
electrosurgical procedure (LEEP) for cervical dysplasia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran had active military service from August 2002 to 
November 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of the Manchester, 
New Hampshire, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefit sought.

In January 2006, the appellant presented testimony at a 
hearing conducted by the Manchester, New Hampshire, VARO.  A 
transcript is in the file.


FINDING OF FACT

There is no competent medical evidence indicating a current 
disability related to cervical dysplasia treated by LEEP in 
service.


CONCLUSION OF LAW

Residuals of LEEP for cervical dysplasia were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2007); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in correspondence 
dated December 2004 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA did fail 
to fully comply with the provisions of 38 U.S.C.A. § 5103, as 
required under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, VA did not inform the veteran of how disability 
evaluations and effective dates are assigned.  The record, 
however, shows that any prejudice that failure caused was 
harmless, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection, and thus any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including VA medical records, private medical records, 
service treatment records, and providing the veteran with a 
hearing.  

The Board acknowledges that the veteran has not been afforded 
a VA examination in response to her claim.  The Board has 
determined, however, that VA has no obligation to provide an 
examination in this case.  Under the VCAA, when the record 
does not contain sufficient medial evidence to make a 
decision on the claim, VA is obliged to provide an 
examination when: (1) the record contains competent evidence 
that the claimant has a current disability or signs and 
symptoms of a current disability; and (2) the record 
indicates that the disability or signs and symptoms of a 
current disability may be associated with active service.                  
38 U.S.C.A. § 5103A(d).  The veteran does not meet the first 
element.  In this regard, the Board notes that the veteran's 
medical records following the LEEP in November 2004 do not 
indicate any current disability, and there is no competent 
evidence of a medical diagnosis of a current disability.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim including VA medical records and providing the veteran 
with a hearing.  There is not a scintilla of evidence that 
any VA error in notifying or assisting the appellant 
reasonably affects the fairness of this adjudication.  Hence, 
the case is ready for adjudication.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes her written contentions, RO 
hearing transcript, service treatment records, VA medical 
records, and private medical records.  Although this Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on her behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claim 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

For service connection to be awarded, there must be (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of an in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The absence 
of any one element will result in the denial of service 
connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

After reviewing the record, the Board finds that service 
connection has not been established because the veteran has 
not met the first element of medical evidence of a current 
disability required for the grant of service connection.  The 
record shows the veteran underwent a LEEP in November 2004 
after an abnormal pap smear following the birth of her son.  
The veteran's medical records following the LEEP in November 
2004 do not indicate any current disability.  See March 2005 
VA examination by M. Danca (stating, "[s]he since that time 
has healed from the LEEP and has had no further 
intervention"); March 2005 VA pathology report by H.L. 
Pickett (showing "negative for intraepithelial lesion or 
malignancy"); August 2005 private medical exam by S. Liu; 
September 2005 normal pap smear results.  There is no 
competent evidence of a medical diagnosis of a current 
disability.

At the RO hearing, the veteran stated that she wants more 
children, but since the LEEP, she has repeatedly continued to 
miscarry.  The record shows, however, that while the veteran 
miscarried once before the LEEP, she has not miscarried since 
the procedure.  See September 2004 discharge report by M.J. 
Isom, M.D.; January 2005 VA examination by Emond, M.D.; 
August 2005 private History and Physical Report by S. Liu 
(stating, "Abortions/Miscarriages. 1").  The veteran has 
not provided any evidence to show any further miscarriages 
between her exam in August 2005 and the RO hearing in January 
2006.  In the absence of any abnormal pap smear or evidence 
of a disability manifested by miscarriages after the LEEP, 
there is no competent evidence of a current disability.

The veteran's representative urged the RO at the hearing to 
consider the veteran's complaints of pain as evidence of a 
current disability, citing Wells v. Brown, 5 Vet. App. 451 
(1993), as authority.  This case is not on point, however, 
because the court there addressed the methods of assigning a 
rating to a musculoskeletal disability that was already 
determined to be service connected.  The veteran's issue here 
is whether a disability currently exists and does not fall 
within the ruling of that case.  Although during the RO 
hearing the veteran complains of abdominal discomfort during 
menstruation, prior complaints of pain associated with the 
LEEP do not appear anywhere in the record.  One complaint by 
the veteran of discomfort during menstruation does not 
constitute competent evidence of a disability for VA 
purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999); Evans v. West, 12 Vet. App. 22, 31-32 (1998).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110, 1131.  Hence, where as here, competent evidence does 
not establish the disability for which service connection is 
sought, there can be no valid claim for service connection.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the 
instant case, the claim for service connection for a 
gynecological disability must be denied because the first 
essential criterion for the grant of service connection-
competent evidence of the disability for which service 
connection is sought-is not met. 

The Board notes that under 38 C.F.R. § 3.159(c)(4), in a 
claim for disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  A medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but:  (A) contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability; (B) establishes that the 
veteran suffered an event, injury or disease in service, or 
has a disease or symptoms of a disease listed in § 3.309, 
§ 3.313, § 3.316, and § 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  See 66 Fed. Reg. 45,631 (Aug. 29, 
2001).  However, in the present case an examination is not 
required since the evidence of record fails to indicate that 
the veteran has cervical dysplasia, residuals of the 
inservice LEEP or other gynecological condition related to 
her period of military service.

In reaching this decision, the Board has taken into 
consideration the veteran's own assertions.  As a lay person, 
however, she does not have the requisite training and 
expertise to render an opinion on a medical matter, such as 
the current diagnosis of a claimed disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board has also considered the doctrine of reasonable 
doubt.  As the preponderance of the evidence is against the 
veteran's claim, however, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement for service connection for residuals of LEEP for 
cervical dysplasia is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


